DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Eliuk and Mizuno are the closest prior art of record.  Eliuk shows that it is known to use a robot with a syringe manipulator to fill a container.  Mizuno shows that it is known to use a syringe to manipulate the pressure in a container.  The amendments to claims 1 and 9 define a method and controller, respectively, which are not anticipated and not obvious over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799